

	

		II

		109th CONGRESS

		2d Session

		S. 2444

		IN THE SENATE OF THE UNITED STATES

		

			March 16 (legislative

			 day, March 15), 2006

			Mr. Akaka (for himself

			 and Mr. Inouye) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		A BILL

		To amend the National Dam Safety Program Act to establish

		  a program to provide grant assistance to States for the rehabilitation and

		  repair of deficient dams.

	

	

		1.Short titleThis Act may be cited as the

			 Dam Rehabilitation and Repair Act of

			 2006.

		2.Rehabilitation and

			 repair of deficient dams

			(a)DefinitionsSection

			 2 of the National Dam Safety Program Act (33 U.S.C. 467) is amended—

				(1)by redesignating

			 paragraphs (3), (4), (5), (6), (7), (8), (9), (10), (11), (12), and (13) as

			 paragraphs (4), (5), (6), (7), (8), (9), (10), (12), (13), (14), and (15),

			 respectively;

				(2)by inserting after

			 paragraph (2) the following:

					

						(3)Deficient

				damThe term deficient dam means a dam that, as

				determined by the State within the boundaries of which the dam is

				located—

							(A)fails to meet

				minimum dam safety standards of the State; and

							(B)poses an

				unacceptable risk to the public.

							;

				and

				(3)by inserting after

			 paragraph (10) (as redesignated by paragraph (1)) the following:

					

						(11)RehabilitationThe

				term rehabilitation means the repair, replacement, reconstruction,

				or removal of a dam to meet applicable State dam safety and security

				standards.

						.

				(b)Program for

			 rehabilitation and repair of deficient damsThe National Dam

			 Safety Program Act is amended by inserting after section 8 (33 U.S.C. 467f) the

			 following:

				

					8A.Rehabilitation

				and repair of deficient dams

						(a)Establishment of

				programThe Director shall establish, within FEMA, a program to

				provide grants to States for use in rehabilitation of publicly-owned deficient

				dams.

						(b)Grants

							(1)In

				generalIn carrying out the program established under subsection

				(a), the Director—

								(A)may provide

				grants to States for the rehabilitation of deficient dams; and

								(B)shall enter into

				a project grant agreement with each State that receives a grant to establish

				the terms of the grant and the project, including the amount of the

				grant.

								(2)ApplicationTo

				receive a grant under this section, a State shall submit to the Director an

				application at such time, in such manner, and containing such information as

				the Director may require, by regulation.

							(c)Priority

				systemThe Director, in consultation with the Board, shall

				develop a risk-based priority system for use in identifying deficient dams for

				which grants may be provided under this section.

						(d)Allocation of

				fundsDuring a fiscal year, of amounts appropriated pursuant to

				subsection (f)(1) for that fiscal year—

							(1)1/3

				shall be distributed equally among the States that receive grants under this

				section; and

							(2)2/3

				shall be distributed among the States described in paragraph (1) based on the

				ratio that—

								(A)the number of

				non-Federal publicly-owned dams located within the boundaries of a State that

				the Secretary of the Army identifies in the national inventory of dams

				maintained under section 6 as constituting a danger to human health; bears

				to

								(B)the number of

				non-Federal publicly-owned dams so identified located within the boundaries of

				all States that receive grants under this section.

								(e)Cost

				sharingThe Federal share of the cost of rehabilitation of a

				deficient dam for which a grant is made under this section shall be not more

				than 65 percent.

						(f)Authorization of

				appropriations

							(1)In

				generalThere are authorized to be appropriated to carry out this

				section, to remain available until expended—

								(A)$50,000,000 for

				fiscal year 2007; and

								(B)$100,000,000 for

				each of fiscal years 2008 through 2010.

								(2)StaffThere

				is authorized to be appropriated to provide for the employment of such

				additional staff of FEMA as the Director determines to be necessary to carry

				out this section $400,000 for each of fiscal years 2007 through 2009, to remain

				available until

				expended.

							.

			3.Rulemaking

			(a)Proposed

			 rulemakingNot later than 90 days after the date of enactment of

			 this Act, the Under Secretary for Emergency Preparedness and Response, acting

			 through the Director of the Federal Emergency Management Agency, shall issue a

			 notice of proposed rulemaking regarding the amendments made by section 2 to the

			 National Dam Safety Program Act (33 U.S.C. 467 et seq.).

			(b)Final

			 ruleNot later than 120 days after the date of enactment of this

			 Act, the Under Secretary for Emergency Preparedness and Response, acting

			 through the Director of the Federal Emergency Management Agency, shall

			 promulgate a final rule regarding the amendments described in subsection

			 (a).

			

